DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, 12-13, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (PG Pub 20200212884).
Considering claim 1, Shin (Figure 3) teaches a film bulk acoustic resonator (FBAR) structure, comprising: a bottom cap wafer (105 + paragraph 0196); a piezoelectric layer (150 + paragraph 0196) disposed on the bottom cap wafer, the piezoelectric layer including lithium niobate or lithium tantalate (paragraph 0206); a bottom electrode (128 + paragraph 0199) disposed below the piezoelectric layer; a top electrode (152 + paragraph 0193) disposed above the piezoelectric layer, wherein portions of the bottom electrode, the piezoelectric layer and the top electrode that overlap with each other constitute a piezoelectric stack; a cavity (144 + paragraph 0180) disposed below the piezoelectric stack and wherein a projection of the piezoelectric stack is located within the cavity (the piezoelectric stack is located right over the cavity so limitation is met).
Considering claim 2, Shin (Figure 3) teaches a raised structure (175 + paragraph 0179) disposed along an edge of the top electrode, the raised structure protruding from the top electrode in a direction away from the bottom electrode (see Figure 3) or a raised structure along an edge of the bottom electrode, the raised structure protruding from the bottom electrode towards the cavity.
Considering claim 3, Shin (Figure 3) teaches wherein the raised structure includes a conductive material (152 + paragraphs 0193).
Considering claim 4, Shin (Figure 3) teaches a boundary layer (129 + paragraph 0202).
Considering claim 8, Shin (Figure 3) teaches a top passivation layer (174 + paragraph 0184) disposed above the top electrode.
Considering claim 9, Shin (Figure 3) teaches wherein the top passivation layer includes an electrically insulating material (174 + paragraph 0184).
Considering claim 12, Shin (Figure 3) teaches a bottom passivation layer (126 + paragraph 0180) disposed below the bottom electrode.
Considering claim 13, Shin (Figure 3) teaches wherein the bottom passivation layer includes an electrically insulating material (126 + paragraph 0180).
Considering claim 16, Shin (Figure 3) teaches wherein the bottom cap wafer comprises silicon, glass (105 + paragraph 0196) or sapphire.
Considering claim 20, Shin teaches wherein the cavity is formed by etching a sacrificial island formed below the piezoelectric stack (paragraph 0201 + The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 10-11, 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (PG Pub 20200212884) and in view of Lee (PG Pub 20200176666).
Considering 5, Shin teaches the FBAR structure as described above.
However, Shin does not teach wherein the boundary layer includes a non-conductive material.
Lee (Figure 2) teaches the boundary layer includes a non-conductive material (150 + paragraph 0065).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the boundary layer with a non-conductive material into Shin’s device for the benefit of using a material having low reactivity with the etching gas.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Considering claim 6, Lee (Figure 2) teaches a bonding layer (115 + paragraph 0059) disposed below the bottom electrode wherein the bottom cap (110 + paragraph 0064) wafer is bonded to the bottom bonding layer.
Considering claim 7, Lee (Figure 2) teaches wherein the bonding layer includes at least one of silicon oxide, silicon nitride (115 + paragraph 0059) or ethyl silicate.
Considering claim 10, Lee (Figure 2) teaches a top electrode contact layer (190 + paragraph 0109) disposed above the top passivation layer and electrically connected with the top electrode (125 + paragraph 0107) via a top electrode contact window formed in the top passivation layer.
Considering claim 11, Lee (Figure 2) teaches wherein the top electrode contact layer includes a metal material (190 + paragraph 0107).
Considering claim 14, Lee (Figure 2) teaches a bottom electrode contact layer (180 + paragraph 0109) disposed above the piezoelectric layer and electrically connected with the bottom electrode (121 + paragraph 0107)  via a bottom electrode contact window formed in the piezoelectric layer.
Considering claim 15, Lee (Figure 2) teaches wherein the bottom electrode contact layer includes a metal material (180 + paragraph 0108).
Considering claim 19, Lee (Figure 2) teaches wherein the top electrode and bottom electrode include molybdenum (Mo), aluminum (Al) (paragraph 0076), copper (Cu), platinum (Pt), tantalum (Ta), tungsten (W), palladium (Pd), ruthenium (Ru) or a stacked combination of two or more of those materials.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (PG Pub 20200212884) and in view of Ruby (PG Pub 20170338799).
Considering claim 17, Shin teaches the FBAR structure as described above.
However, Shin does not teach wherein a vertical projection of an edge of the top electrode is located within the cavity.
Ruby (Figure 1A) teaches teach wherein a vertical projection of an edge (103 + paragraph 0044) of the top electrode is located within the cavity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a vertical projection of an edge of the top electrode is located within the cavity into Shin’s device for the benefit of reducing frequency drift due to physical stress.
Considering claim 18, Ruby (Figure 1A) teaches wherein a vertical projection of an edge of the bottom electrode (101 + paragraph 0044) is located within the cavity. 
Response to Arguments
Applicant's arguments filed 26 May 2022 have been fully considered but they are not persuasive.  Regarding the applicant’s arguments Shin does not disclose that the piezoelectric layer 150 can include “lithium niobate or lithium tantalate” the examiner disagrees.  While the examiner did cite paragraph 0205 which is related to piezoelectric layer 521 from Figure 6A for the teaching of the lithium niobate or lithium tantalate and not the piezoelectric layer 150 from the examiner’s cited Figure 3 the examiner used paragraph 0205 since paragraph 0178 mentions that the “piezoelectric layer 150 can be an aluminum nitride (AlN) layer or any other suitable piezoelectric layer”.  The examiner interpreted that to mean lithium niobate or lithium tantalate would met that limitation since the embodiments in Figures 3 & 6 are bulk acoustic wave resonator are therefore would be “a suitable piezoelectric layer”.  Therefore, the lithium niobate or lithium tantalate limitation is implicitly taught by Shin in the examiner’s cited embodiment for Figure 3.  Furthermore, assuming arguendo, in paragraph 0185 of Shin it is said that “Aluminum nitride can be a suitable material for achieving a relatively high resonant frequency”.  NPL Toward KA Band Acoustic:  Lithium Niobate Asymmetrial Mode Piezoelectric MEMS Resonators talked about using Lithium Niobate for high frequencies.  Therefore, one can determined that Lithium Niobate would be “any other suitable piezoelectric layer” since like paragraph 0185 says about Aluminum nitride it is used for achieving relatively high resonant frequency.
Furthermore, in response to the applicant’s arguments to the 112 rejection the examiner has withdrawn the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837